—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered December 22, 1992, convicting him of murder in the second degree, upon a jury verdict, and imposed sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his request for a missing witness charge as the witness was essentially a stranger to both parties, equally available to both parties, and the evidence did not clearly demonstrate that he was under the control of one party and hostile to another (see, People v Swinton, 200 AD2d 892; People v Reyes, 191 AD2d 522; People v Lammers, 184 AD2d 733, 734; People v Timoney, 141 AD2d 876).
The defendant’s Molineux claim is not preserved for appellate review (see, CPL 470.05 [2]; People v Jordan, 193 AD2d 890; People v Washington, 169 AD2d 795; People v Quinones, 166 AD2d 330) and, in any event, is without merit because the now-challenged testimony was relevant to motive and intent (see, People v Kaufman, 156 AD2d 718, 719; People v Stephens, 119 AD2d 777, 778), and to complete the narrative of events leading up to the murder (see, People v Vails, 43 NY2d 364, 368; People v McDowell, 191 AD2d 515; People v DeLeon, 177 AD2d 641, 642).
We have examined the defendant’s remaining contention and find it to be without merit (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Balletta, Pizzuto and Joy, JJ., concur.